IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RAYMOND WOOD, SR.,                     §
                                        §
       Defendant Below-                 §   No. 224, 2015
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware,
 STATE OF DELAWARE,                     §   in and for Sussex County
                                        §   Cr. ID 1304026601
       Plaintiff Below-                 §
       Appellee.                        §

                           Submitted: July 27, 2015
                           Decided:   September 10, 2015
                           Corrected: October 8, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 8th day of October 2015, after careful consideration of appellant

Raymond Wood’s opening brief and the State’s motion to affirm, we find it

manifest    that   the   judgment   below    denying   Wood’s    motion    for

postconviction relief as untimely under Superior Court Criminal Rule

61(i)(1) should be affirmed. Wood’s untimely motion failed to overcome the

procedural hurdle of Rule 61(i)(1) because it failed to plead with

particularity a claim that (i) new evidence exists that creates a strong

inference that Wood is actually innocent; or (ii) a new rule of constitutional
law made retroactive to cases on collateral review renders Wood’s

convictions invalid. 1

          NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                                 BY THE COURT:



                                                 /s/ Collins J. Seitz, Jr.
                                                        Justice




1
    Del. Super. Ct. R. 61(d)(2), (i)(5) (effective June 4, 2014).


                                                2